                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   LONNIE GOVAN,                                                 No. 18-02644 WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.                                                          ORDER ADOPTING REPORT
                                                                         13                                                                 AND RECOMMENDATION
                                                                              CITY OF OAKLAND, et al.,                                      FOR DISMISSAL
                                                                         14                  Defendant.
                                                                         15                                                  /

                                                                         16          The undersigned judge has reviewed the report and recommendation of Magistrate
                                                                         17   Judge Kim dated October 30 (Dkt. No. 14). Any objections to Judge Kim’s report and
                                                                         18   recommendation were due November 13. As of the date of this order, no objection has been
                                                                         19   filed. Accordingly, this order hereby ADOPTS the report and recommendation in full. For the
                                                                         20   reasons stated therein, this action is DISMISSED for failure to prosecute. The Clerk shall please
                                                                         21   CLOSE THE FILE.
                                                                         22
                                                                         23          IT IS SO ORDERED.
                                                                         24
                                                                         25   Dated: November 20, 2018.
                                                                         26                                                            WILLIAM ALSUP
                                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                                         27
                                                                         28
